      Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JAMAL BRATHWAITE,                         )
                                          )
                     Plaintiff,           )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No.
CHANG CLEMENT H S,                        )
                                          )
                     Defendant.           )

                                      COMPLAINT

       COMES NOW, JAMAL BRATHWAITE, by and through the undersigned

counsel, and files this, his Complaint against Defendant, CHANG CLEMENT H S,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff, JAMAL BRATHWAITE (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Houston, Texas

(Harris County).

                                              1
     Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 2 of 14



       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights,

monitoring, determining and ensuring whether places of public accommodation are in

compliance with the ADA. His motivation to return to a location, in part, stems from a

desire to utilize ADA litigation to make Plaintiff’s community more accessible for

Plaintiff and others; and pledges to do whatever is necessary to create the requisite

standing to confer jurisdiction upon this Court so an injunction can be issued correcting

the numerous ADA violations on this property, including returning to the Property as

soon as it is accessible (“Advocacy Purposes”).

       7.     Defendant, CHANG CLEMENT H S. (hereinafter “Defendant”), is an

individual who transacts business in the State of Texas and within this judicial district.

       8.     Defendant may be properly served with process via service, to wit: 5927

Briar Hill Ct., Sugar Land, TX 77479-4250.

                              FACTUAL ALLEGATIONS

       9.     On or about October 4, 2018, Plaintiff was a customer at “Smokin BBQ

Southern,” a business located at 954 Cypress Creek Pkwy, Houston, TX                  77090,

referenced herein as the “Smokin BBQ Southern.”

                                              2
     Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 3 of 14



       10.    Defendant is the owner or co-owner of the real property and improvements

that Smokin BBQ Southern is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives 12.5 miles from Smokin BBQ Southern and the Property.

       12.    Plaintiff’s access to the business located at 954 Cypress Creek Pkwy,

Houston, TX 77090, Harris County Property Appraiser’s parcel/identification number

0451720000174 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Property, including

those set forth in this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends on revisiting the Property to purchase goods and/or

services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and

engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

                                            3
     Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 4 of 14



numerous and continuing barriers to access.

       15.     Plaintiff travelled to the Property as a customer and as an independent

advocate for the disabled, encountered the barriers to access the Property that are detailed

in this Complaint, engaged those barriers, suffered legal harm and legal injury, and will

continue to suffer such harm and injury as a result of the illegal barriers to access present

at the Property.



                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary

                                              4
     Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 5 of 14



              qualification standards and criteria, segregation, and relegation to
              lesser service, programs, activities, benefits, jobs, or other
              opportunities; and

       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The Property is a public accommodation and service establishment.

       22.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

                                              5
     Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 6 of 14



Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       25.    Plaintiff has attempted to, and has to the extent possible, accessed the

Property in his capacity as a customer at the Property as well as an independent advocate

for the disabled, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at the

Property that precluded and/or limit his access to the Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       26.    Plaintiff intends to visit the Property again in the very near future as a

customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at the Property, but will be unable to fully do so because of his disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at the

Property that preclude and/or limit his access to the Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

                                             6
     Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 7 of 14



       27.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying him access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Property, as prohibited by, and by

failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       28.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Property, including those specifically set forth herein, and make the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       29.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed, or was made aware of prior

to the filing of this Complaint, that precluded and/or limited Plaintiff’s access to the

Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (a)    The accessible parking space near Unit 988 is missing a proper

              identification sign in violation of Section 502.6 of the 2010 ADAAG

              standards. This violation made it difficult for Plaintiff to locate an

              accessible parking space.

       (b)    The access aisle to the accessible parking space near Unit 988 is not level

              due to the presence of a ramp in the access aisle in violation of Section

              502.4 of the 2010 ADAAG standards. This violation made it dangerous and



                                              7
Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 8 of 14



       difficult for Plaintiff to exit and enter their vehicle while parked at the

       Property.

 (c)   The Property has an accessible ramp leading from the accessible parking

       space near Unit 988 to the accessible entrances with a slope exceeding 1:10

       in violation of Section 405.2 of the 2010 ADAAG standards. This violation

       made it dangerous and difficult for Plaintiff to access the units of the

       Property.

 (d)   The accessible ramp near Unit 988 has side flares with a slope in excess of

       1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

       violation made it dangerous and difficult for Plaintiff to access the units of

       the Property.

 (e)   One or more accessible ramps servicing the Property lack finished edges or

       edge protection and/or are otherwise in violation of Section 405.9 of the

       2010 ADAAG standards. This violation made it difficult for Plaintiff to

       access the units of the Property.

 (f)   The maneuvering clearance in front of Units 992 and 966 are not level in

       violation of section 404.2.4 of the 2010 ADAAG Standards. Specifically,

       there is an approximately 1 (one) inch vertical rise at the entrance to Units

       992 and 966.This violation made it dangerous and difficult for Plaintiff to

       access the units of the Property.

 (g)   The interior of Smokin BBQ has a bar lacking any portion of the counter

       that has a maximum height of 34 (thirty-four) inches from the finished floor

                                      8
Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 9 of 14



       in violation of Section 902.3 of the 2010 ADAAG standards, all portions of

       the bar exceed 34 (thirty-four) inches in height from the finished floor. This

       violation made it difficult for Plaintiff to properly transact business at the

       Facility.

 (h)   The accessible parking space near Unit 942 is missing a proper

       identification sign in violation of Section 502.6 of the 2010 ADAAG

       standards. This violation made it difficult for Plaintiff to locate an

       accessible parking space.

 (i)   There is at least one accessible parking space near Unit 942 that does not

       have a properly marked access aisle in violation of Section 502.3.3 of the

       2010 ADAAG standards. This violation made it dangerous and difficult for

       Plaintiff to access the accessible entrances of the Property.

 (j)   The accessible parking space near Unit 942 is not level due to the presence

       of a ramp in the accessible parking space in violation of Section 502.4 of

       the 2010 ADAAG standards. This violation made it dangerous and difficult

       for Plaintiff to exit and enter their vehicle while parked at the Property.

 (k)   The Property lacks an accessible route from accessible parking space near

       Unit 942 to the accessible entrance of the Property and/or Facility, due to

       the fact that a parked vehicle in the space will also block the accessible

       ramp, in violation of Section 206.2.1 of the 2010 ADAAG standards. This

       violation made it difficult for Plaintiff to access the units of the Property.



                                       9
Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 10 of 14



 (l)   The Property has an accessible ramp leading from the accessible parking

       space near Unit 942 to the accessible entrances with a slope exceeding 1:12

       in violation of Section 405.2 of the 2010 ADAAG standards. This violation

       made it dangerous and difficult for Plaintiff to access the units of the

       Property.

 (m)   The accessible ramp servicing the Property in front of Unit 942 lacks

       finished edges or edge protection and/or are otherwise in violation of

       Section 405.9 of the 2010 ADAAG standards. This violation made it

       difficult for Plaintiff to access the units of the Property.

 (n)   There are two accessible parking spaces near Unit 900 that are missing

       proper identification signs in violation of Section 502.6 of the 2010

       ADAAG standards. This violation made it difficult for Plaintiff to locate an

       accessible parking space.

 (o)   The access aisle to the accessible parking space near Unit 900 is not level

       due to the presence of a ramp in the access aisle in violation of Section

       502.4 of the 2010 ADAAG standards. This violation made it dangerous and

       difficult for Plaintiff to exit and enter their vehicle while parked at the

       Property.

 (p)   The Property has an accessible ramp leading from the accessible parking

       space near Unit 900 to the accessible entrances with a slope exceeding 1:12

       in violation of Section 405.2 of the 2010 ADAAG standards. This violation



                                       10
Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 11 of 14



       made it dangerous and difficult for Plaintiff to access the units of the

       Property.

 (q)   There is an excessive vertical rise in the accessible ramp near Unit 900 in

       violation of Section 303.2 and 405 of the 2010 ADAAG standards. This

       violation made it dangerous and difficult for Plaintiff to access public

       features of the Property.

 (r)   Due to a lack of parking stops and the fact the wall sticks out along the

       exterior access route along the southeastern corner of the Property, vehicles

       routinely and notoriously pull up far enough to block the accessible route to

       the entrances of the Property, thus, there are publicly accessible areas of the

       Property having accessible routes with clear widths below the minimum 36

       (thirty-six) inch requirement as required by Section 403.5.1 of the 2010

       ADAAG standards and therefore the Property lacks an accessible route

       connecting exterior areas of the Property to the interior. This violation

       made it dangerous and difficult for Plaintiff to access exterior public

       features of the Property.

 (s)   The access aisle to the accessible parking space near Unit 924 is not level

       due to the presence of a ramp in the access aisle in violation of Section

       502.4 of the 2010 ADAAG standards. This violation made it dangerous and

       difficult for Plaintiff to exit and enter their vehicle while parked at the

       Property.



                                      11
    Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 12 of 14



       (t)    The ground surfaces of the accessible ramp near Unit 924 have vertical

              rises in excess of ¼ (one quarter) inch in height, are not stable or slip

              resistant, have broken or unstable surfaces or otherwise fail to comply with

              Sections 302 and 303 of the 2010 ADAAG standards. This violation made

              it dangerous and difficult for Plaintiff to access the units of the Property.

       (u)    Defendant fails to adhere to a policy, practice and procedure to ensure that

              all facilities are readily accessible to and usable by disabled individuals.


       30.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.    Plaintiff requires an inspection of the Property in order to determine all of

the discriminatory conditions present at the Property in violation of the ADA.

       32.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       33.    All of the violations alleged herein are readily achievable to modify to

bring the Property into compliance with the ADA.

       34.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Property is readily achievable because the nature

and cost of the modifications are relatively low.

       35.    Upon information and good faith belief, the removal of the physical barriers



                                             12
    Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 13 of 14



and dangerous conditions present at the Property is readily achievable because Defendant

has the financial resources to make the necessary modifications.

       36.    Upon information and good faith belief, the Property have been altered

since 2010.

       37.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       38.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       39.    Plaintiff’s requested relief serves the public interest.

       40.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       41.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       42.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, CHANG CLEMENT H S, in violation of

              the ADA and ADAAG;

                                              13
Case 4:18-cv-04096 Document 1 Filed in TXSD on 10/29/18 Page 14 of 14



 (b)   That the Court issue a permanent injunction enjoining Defendant from

       continuing their discriminatory practices;

 (c)   That the Court issue an Order requiring Defendant to (i) remove the

       physical barriers to access and (ii) alter the Property to make it readily

       accessible to and useable by individuals with disabilities to the extent

       required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

       expenses and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light

       of the circumstances.

                                   Dated: October 29, 2018.

                                   Respectfully submitted,

                                   /s/ Douglas S. Schapiro
                                   Douglas S. Schapiro
                                   Attorney-in-Charge for Plaintiff
                                   Southern District of Texas ID No. 3182479
                                   The Schapiro Law Group, P.L
                                   21301 Powerline Road, Suite 106
                                   Boca Raton, FL 33433
                                   Tel: (561) 807-7388
                                   Email: schapiro@schapirolawgroup.com




                                     14
